Citation Nr: 1753902	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  15-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for a back disability, to include as secondary to a left knee disability.

4.  Entitlement to service connection for a right hip disability, to include as secondary to a left knee disability.

5.  Entitlement to service connection for a left hip disability, to include as secondary to a left knee disability.



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.

These matters came before the Board of Veterans' Appeals, on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In February 2017, the Board remanded the appeal for development of the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left knee disability.  He also seeks service connection for right knee, right hip, left hip, and back disabilities, to include as secondary to the claimed left knee disability.

On remand, the AOJ obtained and associated with the claims file VA treatment records dated through July 2017.  However, correspondence from the Veteran received in August 2017 indicates that he underwent an operation on his left knee on August 1, 2017.  As there appears to be relevant outstanding evidence, current VA treatment records should be obtained and associated with the record.  

In the February 2017 remand, the Board observed that in an October 2013 letter, the Veteran's private physician noted his report that he experienced left knee pain during service following a fall during drill training.  She noted that it was recognized in pertinent literature that an injury on the left caused alteration of a person's gait and often progressed to issues with that person's back and opposite leg.  She opined that it was more likely than not that the left knee disability was service-connected secondary to injury during service and that his hips, back, and right knee problems were secondary to his left knee problem.  The Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of his claimed disabilities.  

On VA examination in April 2017, the examiner diagnosed knee joint arthritis and status post surgical repair of the right quadriceps tendon, lumbar spine degenerative disc disease, and bilateral hip trochanteric bursitis.  He opined that none of these disabilities were related to service, and that the right knee, spine, and bilateral hip disabilities were unrelated to the left knee disability.  

Regarding the left knee, the examiner reasoned that service treatment records were silent for a left knee condition during service, and that the left knee condition correlated with the normal and expected aging process.  This rationale, as it pertains to the silent service treatment records, does not adequately address the Veteran's competent report of an injury and symptoms during service.  

Regarding the right knee, the examiner reasoned that the right knee had an unrelated anatomical location and pathophysiology to the left knee joint, and that the right knee condition was secondary to a local traumatic event in 2010.  With respect to the claimed spine and hip disabilities, he reasoned that the medical evidence did not support a finding that the left knee degenerative joint disease caused the current conditions, and that they were completely unrelated.  He further stated that the spine condition was diagnosed in 2011, several years following service, and was due to normal progression of the aging process.   He stated that the hip disability was diagnosed in 2017, and noted that a hip X-ray in 2014 was normal.  He did not discuss the 2013 statement by the Veteran's private physician suggesting a relationship between the claimed left knee disability and the right knee, spine, and bilateral hip disabilities.

In light of the above discussion, the Board concludes that the VA examiner's conclusions and reasoning do not adequately address the Veteran's report of an injury to his left knee during service, or the conflicting medical evidence of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records for the period from July 2017 to the present, to include records pertaining to any surgery conducted in August 2017.

2.  Following completion of the above development, return the claims file to the VA physician who conducted the April 2017 examinations, or to a suitable substitute.  The examiner should be asked to review the claims file, to include this remand.  If the below inquiries cannot be answered without an additional examination, such should be scheduled. 

Upon review of the record (and examination of the Veteran if deemed necessary), the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's claimed left or right knee disability, lumbar spine disability, or bilateral hip disability is related to service.  

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any currently present right knee, low back, or bilateral hip disability is due to or aggravated by (i.e., worsened beyond the natural progress) by the Veteran's claimed left knee disability.

Review of the entire claims file is required; however, the examiner's attention is invited to the Veteran's report of an injury and symptoms referable to his left knee during service, as well as the November 2013 medical report by the Veteran's private physician.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, review the addendum report to ensure that it is responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

4.  After completing any additional development deemed necessary, the AOJ should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




